Citation Nr: 1812323	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Timothy Heller, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's hearing loss, which preexisted service, was aggravated by noise exposure in service.

2.  The Veteran's tinnitus is proximately due to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Under 38 U.S.C. § 1153; 38 C.F.R. § 3.306, a preexisting disability will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Veteran contends that his current hearing loss and tinnitus are due to acoustic trauma in service.  See September 2016 Hearing Transcript.  The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, in-service noise exposure is substantiated.  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operates to establish when a hearing loss disability can be service connected.  Id. at 159.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385

The Veteran has current diagnoses of left ear hearing loss and tinnitus.  See September 2011 VA Examination Report.  As such, the issue that remains disputed is whether these disabilities are related to service.

Notably, the Veteran's January 1978 induction examination showed the following puretone threshold results (in decibels): 
 

500
1000
2000
3000
4000
Right
30
45
30
-
5
Left
20
35
25
-
25

Thus, the Veteran clearly had a hearing disability in the right ear and impaired hearing in the left ear at entrance.  See 38 C.F.R. § 3.385.  As previously stated, when the Veteran has preexisting disability noted at entry, a disability will be service connected if it is permanently aggravated in service.   

The Veteran's April 1981 audiological evaluation at separation showed the following puretone thresholds (in decibels): 


500
1000
2000
3000
4000
Right
25
45
30
30
20
Left
30
45
30
30
20

At separation the Veteran clearly had a hearing disability within the meaning of VA regulations indicating that his hearing had worsening bilaterally during service.  38 C.F.R. § 3.306

The Veteran was afforded a VA examination in September 2011.  The examiner indicated that the Veteran's entrance examination indicates that he had elevated hearing thresholds for both ears and the separation examination showed some shift toward poorer thresholds in the high frequency range with other thresholds not significantly poorer than thresholds obtained at enlistment.  The examiner opined that the Veteran's hearing loss existed prior to service and was aggravated beyond the normal progression by military service.  The Board finds the VA examiner's opinion adequate and probative to the question at hand.   

Thus, service connection for bilateral hearing loss is warranted. 

With respect to tinnitus, the Veteran reported experiencing ringing in his ears since service.  Service treatment records are silent for complaints of or treatment for tinnitus.  

The September 2011 examiner reported that it is at least as likely as not that the Veteran's tinnitus is associated with his hearing loss.  The Board finds that the VA examiner's opinion adequate and probative to the question at hand.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the evidence establishes that the Veteran's tinnitus is related to his now service-connected bilateral hearing loss, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



	
____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


